*224OPINION
By THE COURT
The only assignment oí error worthy of mention relates to error in the charge concerning the ascertainment of the amount of damages, which assignment will be disregarded because the defendant’s brief does not claim that, the verdict on the issue of amount is not sustained by the evidence or that rhe damages are excessive appearing to have been given under the influence of passion or prejudice.
There may be error in the charge, but if so, it was to the favor of defendant wherein it is said in effect that if the plaintiff proved his case on all the issues other than the amount of damages, the jury was entitled to fix the amount rather than that it was its duty to do so.
For the reasons above stated, we find no reversible error. The judgment is affirmed at the costs of the defendant, and remanded for execution. Exceptions may be saved. 26 Ohio Jurisprudence 653 et al.
GUERNSEY, PJ, CROW and KLINGER, JJ, concur.